UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended September 30, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from : Not applicable Commission file number 0-4454 INTERDYNECOMPANY (Exact name of registrant as specified in its charter) CALIFORNIA 95-2563023 (State or other jurisdiction of (I.R.S.Employer incorporation or organization) Identification No.) 2 Flagstone Apt 425, Irvine, California 92606 (Address of principal executive offices) (Zip Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No o As of October 30, 2009, there were 39,999,942 shares of Common Stock, no par value, issued and outstanding. Exhibit Index Page No.:None INTERDYNE COMPANY FORM 10-Q INDEX Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets as of September 30, 2009 and June 30, 2009 3 Statements of Operations for the Quarter ended September 30, 2009 and September 30, 2008 4 Statements of Cash Flows for the Quarter ended September 30, 2009 and September 30, 2008 5 Notes to Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Controls and Procedures 8 PART II.OTHER INFORMATION Item 6. Exhibits 9 Signatures 9 2 Index FINANCIAL INFORMATION Item 1.Financial Statements INTERDYNE COMPANY BALANCE SHEET 30-Sep-09 30-Jun-09 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ 1,290 $ 208 Due from affiliate 269,981 267,281 TOTAL CURRENT ASSETS $ 271,271 $ 267,489 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accrued professional fees $ 10,000 $ 8,350 Accrued management fees to related party 26,170 24,670 Other accrued expenses 6,922 5,582 - - TOTAL CURRENT LIABILITIES $ 43,092 $ 38,602 STOCKHOLDERS' EQUITY Preferred stock, no par value, authorized 50,000,000 shares, no shares outstanding - - Common stock, no par value, 100,000,000 shares authorized, 40,000,000 shares issued and to be issued $ 500,000 $ 500,000 Deficit since May 29, 1990 (271,821 ) (271,113 ) TOTAL STOCKHOLDERS' EQUITY $ 228,179 $ 228,887 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 271,271 $ 267,489 3 Index INTERDYNE COMPANY STATEMENTS OF OPERATIONS Quarter Ended 30-Sep-09 30-Sep-08 (Unaudited) (Unaudited) INCOME Interest earned $ 5,672 $ 5,544 EXPENSES General and administrative 4,080 4,014 Management Fees 1,500 1,500 $ 5,580 $ 5,514 NET INCOME BEFORE TAXATION $ 92 $ 30 TAXATION (800 ) (800 ) NET LOSS AFTER TAXATION $ (708 ) $ (770 ) NET LOSS PER SHARE $ (0.0000 ) $ (0.0000 ) 4 Index INTERDYNE COMPANY STATEMENTS OF CASHFLOWS For Quarter Ended 30-Sep-09 30-Sep-08 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (708 ) $ (770 ) Adjustments to reconcile net loss to net cash generated from/(used in) operating activities : Increase/decrease resulting from changes in : Due from affiliate - decrease/(increase) (2,700 ) 1,456 Other accounts payable and accrued expenses - (decrease)/increase 4,490 (185 ) Total adjustments 1,790 1,271 NET CASH GENERATED FROM/(USED IN)OPERATING ACTIVITIES 1,082 501 Cash at beginning of period 208 1,618 Cash at end of period $ 1,290 $ 2,119 5 Index INTERDYNECOMPANY NOTE TO FINANCIAL STATEMENTS Note 1.Interim Financial Statements The accompanying financial statements are unaudited, but in the opinion of the management of the Company, contain all adjustments, consisting of only normal recurring accruals, necessary to present fairly the financial position at September 30, 2009 and the results of operations for the quarter ended September 30, 2009 and 2008 and changes in cash flows for the quarter ended September 30, 2009 and 2008.Certain information and footnote disclosures normally included in financial statements that have been prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission, although management of the Company believes that the disclosures contained in these financial statements are adequate to make the information presented therein not misleading.For further information, refer to the financial statements and footnotes thereto included in the Company's Annual Report in Form 10-K as of June 30, 2009, as filed with the Securities and Exchange Commission.The results of operations for the quarter ended September 30, 2009 are not necessarily indicative of the results of operations to be expected for the full fiscal year ending June 30, 2010. Note 2.Changes in Significant Accounting Policies The
